Opinion issued November 19, 2013




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00260-CV
                           ———————————
 IN RE PICO MEXICO SERVICIOS PETROLEROS DE RL. DE CV AND
        LONDON OFFSHORE CONSULTANTS, INC., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Pico Mexico Servicios Petoleros de RL. De CV and London

Offshore Consultants, Inc. have filed a petition for writ of mandamus, challenging

the trial court’s March 19, 2013 order granting pre-suit depositions in accordance

with Texas Rule of Civil Procedure 202.4(b).
      The underlying case was dismissed on September 6, 2013. On October 29,

2013, we issued a notice of intent to dismiss to the parties requesting they notify

the Court within 7 days as to why the case should not be dismissed as moot. No

response was received.

      Accordingly, we dismiss the petition for writ of mandamus as moot.

                                 PER CURIAM

      Panel consists of Justices Jennings, Sharp, and Brown.




                                        2